DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,516,368. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vannorsdel et al. (U.S. 9,473,023).
Regarding claim 1, Vannorsdel et al. (hereinafter, Ref~023) discloses (see Figures 7A/7B and related text for details) a mobile device comprising: 
a transceiver (broadly mentioned in col. 6, between lines 10-15) configured to generate a radio frequency transmit signal as expected; 
a front end circuit including a power amplifier (e.g., see Fig. 1A/1B for details) configured to amplify the radio frequency transmit signal; and 
a power management circuit (see Fig. 7A/7B for details) including an envelope tracker (see 710 for details) configured to generate a power amplifier supply voltage of the power amplifier, the envelope tracker including a differential envelope amplifier (see amplifiers disposed between 711 and VCON+/VCON- of Fig. 7A/7B can broadly be read as the claimed one OR at least they are functionally equivalent to it) configured to amplify a differential envelope signal (VCON+/VCON- ) to generate a single-ended envelope signal that changes in relation to an envelope of the radio frequency transmit signal, and a differential error amplifier (see 711 of Fig. 7A/7B) configured to generate an output current based on comparing the single-ended envelope signal to a reference signal (disposed at inverting terminal of 711), the output current operable to adjust a voltage level of the power amplifier supply voltage as expected, meeting claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2842